DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 26, 28-34, 36 and 47, in the paper of 12/8/2021, is acknowledged.  Applicants' arguments filed on 12/8/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 26, 28-34, 36-47 are still at issue and are present for examination. 
Terminal Disclaimer
The terminal disclaimer filed on 2/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent NO. 11,072,808 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103

The rejection of claims 26, 30 and 35-40 under 35 U.S.C. 103 as being unpatentable over Wang (US 6,627,424) and Brieba et al. (Journal of Biological Chemistry, Vol 278, No. 13, pp10306-10313, March 2001) is withdrawn based upon applicants amendment of the claims in the paper of 12/8/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Guy Birkenmeier on 2/2/2022.
The application has been amended as follows: 
Replace claim 26 with the following:
26. 	An RNA polymerase, wherein the RNA polymerase: (a) is fused to an exogenous DNA binding domain, and (b) has (i) at least 90% sequence identity to SEQ ID NO: 1, and (ii) at least one amino acid substitution corresponding to a position selected from the group consisting of: 109, 205, 534, 567, and 618 of SEQ ID NO:1.

In claim 28, replace “at least one amino acid substitution” with “RNA polymerase”.

In claim 29, replace “at least one amino acid substitution” with “RNA polymerase”.

In claim 30, delete “at least one amino acid”.

In claim 31, change “at least one additional amino acid substitution at positions corresponding to positions selected from” to “at least one additional amino acid substitution at a position corresponding to a position selected from”.

Replace claim 32 with the following:
32. 	The RNA polymerase of claim 26 comprising at least 10 additional substitutions at positions corresponding to a position selected from the group consisting of: 75, 83, 108, 206, 227, 281, 297, 312, 323, 327, 333, 340, 354, 362, 375, 788, 428, 446, 454, 461, 495, 510, 584, 591, 642, 711, 724, 740, 788, 832, 834, 835, 843, 847, 849, 856, 863, 866 and 877 of SEQ ID NO:1.

Replace claim 33 with the following:


Replace claim 34 with the following:
34.	The RNA polymerase of claim 26 comprising at least ten additional substitutions selected from the group consisting of: T75Q, A83K, E108L, K206P, V227I, I281P, V297I, Y312D, A323I, A327P, K333P, V340E, A354Q, M362P, T375K, T375N, D388E, A428P, L446F, K454P, K461R, S495N, C510Q, A584K, D591E, K642R, K711R, A724P, K740R, G788A, M832F, D834E, T835L, A843Q, D847E, F849V, S856T, A863P, A866K and E877R.

In claim 46, change “an RNA polymerase having” to “an RNA polymerase having:”.

Allowable Subject Matter
Claims 26, 28-34, 36-47 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a RNA polymerase, wherein the RNA polymerase: (a) is fused to an exogenous DNA binding domain, and (b) has (i) at least 90% sequence identity to SEQ ID NO: 1, and (ii) at least one amino acid substitution corresponding to a position selected from the group consisting of: 109, 205, 534, 567, and 618 of SEQ ID NO:1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






rgh
2/4/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652